                                            Case 3:20-cv-05861-SI Document 17 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD A. GIPSON,                                 Case No. 20-cv-05861-SI
                                   8                    Petitioner,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 16
                                  10     JOSEPHINE GASTELO,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for an extension of the deadline to respond to the amended

                                  14   petition for writ of habeas corpus. Upon due consideration of the request and accompanying

                                  15   declaration of attorney Michele Swanson, the request is GRANTED. Docket No. 16. Respondent

                                  16   must file and serve her response to the amended petition no later than March 26, 2021. Petitioner

                                  17   must file and serve his traverse no later than May 7, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: February 5, 2021

                                  20                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
